NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3072-17T3

JUSTIN WILD,
                                     APPROVED FOR PUBLICATION
     Plaintiff-Appellant,
                                            March 27, 2019
v.
                                         APPELLATE DIVISION

CARRIAGE FUNERAL
HOLDINGS, INC., d/b/a
FEENEY FUNERAL HOME,
LLC, DAVID B. FEENEY,
and GINNY SANZO,

     Defendants-Respondents.
_____________________________

           Submitted February 26, 2019 – Decided March 27, 2019

           Before Judges Fisher, Hoffman and Suter.

           On appeal from Superior Court of New Jersey, Law
           Division, Bergen County, Docket No. L-0687-17.

           The Mark Law Firm, LLC, attorneys for appellant
           (Jamison M. Mark, on the brief).

           Ogletree, Deakins, Nash, Smoak & Stewart, PC,
           attorneys for respondents (Steven J. Luckner and
           Michael J. Riccobono, on the brief).

           Zuckerman & Fisher, LLC, attorneys for amicus curiae
           National Employment Lawyers Association of New
           Jersey (Elizabeth Zuckerman, on the brief).
      The opinion of the court was delivered by

FISHER, P.J.A.D.

      Plaintiff appeals the dismissal, pursuant to Rule 4:6-2, of his action

against his former employer, defendant Carriage Funeral Holdings, Inc.

(Carriage), and others, based on, among other things, the Law Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -49. Plaintiff claims defendants'

unlawful discrimination arose from his use of medical marijuana, permitted by

the New Jersey Compassionate Use Medical Marijuana Act, N.J.S.A. 24:6I-1 to

-16, as part of his cancer treatment.        Critical to the issues presented, the

Legislature's declaration that an authorized medical-marijuana user may not be

criminally   prosecuted   included   a   declaration     that   "nothing"   in   the

Compassionate Use Act "require[s]" an employer to accommodate a medical

marijuana user, N.J.S.A. 24:6I-14. Based on that provision, defendants argued

– and the motion judge held – that plaintiff's LAD action could not go forward.

We disagree and hold that because the Compassionate Use Act declared it should

not be construed to "require" an accommodation does not mean such a

requirement might not be imposed by other legislation. N.J.S.A. 24:6I-14. In

short, like the first law of thermodynamics, that provision – beyond its own

limited criminal and regulatory context – neither creates nor destroys rights and


                                                                            A-3072-17T3
                                         2
obligations. So, we reject the essential holding that brings this matter here and

conclude that the Compassionate Use Act's refusal to require an employment

accommodation for a user does not mean that the Compassionate Use Act has

immunized employers from obligations already imposed elsewhere. It would be

ironic indeed if the Compassionate Use Act limited the Law Against

Discrimination to permit an employer's termination of a cancer patient's

employment by discriminating without compassion. We reverse.

                                        I

      Before we discuss that central issue, we briefly outline the procedural

events that brought us here. Plaintiff, a funeral director, originally sued only

Carriage and unknown Carriage employees alleging various LAD violations and

common-law defamation. Carriage removed the matter to federal court and

moved to dismiss for failure to state a claim upon which relief might be granted.

In response, plaintiff cross-moved to amend his complaint to allege other LAD

violations, to add common-law claims of intentional interference with

prospective economic gain (intentional interference), and to join three Carriage

employees as defendants. The federal judge allowed plaintiff to expand his

previously-pleaded defamation claim and to assert the intentional interference

claim against two of the prospective defendants – David Feeney and Ginny


                                                                         A-3072-17T3
                                       3
Sanzo – but denied the cross-motion to assert an intentional interference claim

and an aiding and abetting claim against Norma Van Zile. Plaintiff then filed,

as permitted, an amended complaint that added Feeney and Sanzo. Recognizing

that the joinder of these defendants destroyed diversity, the federal judge

remanded the action.

      Once back in the Law Division, plaintiff filed a second amended

complaint containing the following claims:

                LAD disability discrimination against Carriage;

                LAD disability discrimination and failure to
                 accommodate against Carriage;

                LAD perceived disability discrimination and
                 failure to accommodate against Carriage;

                LAD perceived disability discrimination against
                 Carriage;

                LAD aiding and abetting against Feeney and
                 unidentified defendants;

                defamation against Feeney and Sanzo;

                intentional interference against Carriage, Feeney
                 and Sanzo.

Defendants swiftly moved under Rule 4:6-2(e) to dismiss the second amended

complaint.



                                                                       A-3072-17T3
                                      4
      For reasons expressed in a written opinion, the judge granted defendants'

motion and dismissed the second amended complaint without prejudice. The

parties then sought clarification, and the judge entered an order that dismissed

the LAD claims with prejudice and the defamation and intentional interference

claims without prejudice.

      Plaintiff filed a notice of appeal,1 and now argues, among other things,

that the judge erred: in dismissing the LAD claims by holding the

Compassionate Use Act does not foreclose an employer's right to terminate an

employee for medical marijuana use; in dismissing the aiding and abetting

claims because he found there was no LAD actionable claim that could be




1
    Because the judge dismissed the defamation and intentional interference
claims without prejudice, we recognize that – despite what plaintiff claims –
finality was not achieved in the trial court and plaintiff was mistaken when he
filed a notice of appeal rather than a motion for leave to appeal. See Grow Co.
v. Chokshi, 403 N.J. Super. 443, 460 (App. Div. 2008). By the time the court
came to this realization, however, the matter had been fully briefed and was
placed on a plenary calendar for disposition. We also note that we do not face
an artifice for creating appellate jurisdiction; instead, the parties sought
clarification from the trial judge to ascertain whether he had intended to fully
dispose of all issues despite the "without prejudice" designation. In these
circumstances and in the interests of justice, we have determined to consider the
merits of this appeal despite its prematurity. Gen. Motors Corp. v. City of
Linden, 279 N.J. Super. 449, 455-56 (App. Div. 1995), rev'd on other grounds,
143 N.J. 336 (1996).
                                                                         A-3072-17T3
                                       5
asserted against Carriage; and in determining that plaintiff failed to sufficiently

plead his defamation and intentional interference claims.

      We next consider the collection of plaintiff's LAD claims and their

relationship to the Compassionate Use Act, and thereafter, address the dismissal

of the defamation and intentional interference claims.

                                        II

                                        A

      In reviewing a dismissal for failing to state a claim upon which relief may

be granted, we apply the same standard that bound the trial judge and, therefore,

"search[] the complaint in depth and with liberality to ascertain whether the

fundament of a cause of action may be gleaned even from an obscure statement

of claim, [giving] opportunity . . . to amend if necessary."       Printing Mart-

Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989) (quoting Di

Cristofaro v. Laurel Grove Mem'l Park, 43 N.J. Super. 244, 252 (App. Div.

1957)); see also Major v. Maguire, 224 N.J. 1, 26 (2016). At such a stage, courts

are unconcerned with the plaintiff's ability to prove what is alleged, and instead

consider only whether – after giving plaintiff the benefit of "every reasonable

inference of fact," Printing Mart, 116 N.J. at 746 – a sustainable claim has been




                                                                           A-3072-17T3
                                        6
pleaded. This examination is "painstaking and undertaken with a generous and

hospitable approach." Ibid.

      We thus examine the judge's dismissal of the LAD claims by assuming

the truth of the following factual allegations and by drawing reasonable

inferences that suggest a cause of action.

                                        B

      Plaintiff filed a detailed second amended complaint, which contains

numerous specific allegations and recounts statements made by some of the

parties during the relevant events.

      Plaintiff alleged that, in 2013, he began working for Carriage as a licensed

funeral director. The job required, among other things, that plaintiff direct

funerals, engage in visitations, perform embalming, "cosmetize" the deceased,

prepare death certifications, conduct religious services at gravesites, and drive

the funeral home's hearse and other vehicles.

      In 2015, plaintiff was diagnosed with cancer. As part of his treatment, his

physician prescribed marijuana as permitted by the Compassionate Use Act.

      In May 2016, while working a funeral, a vehicle plaintiff was driving was

struck by a vehicle that ran a stop sign. Sustaining injuries, plaintiff was taken

by ambulance to a hospital emergency room.


                                                                          A-3072-17T3
                                        7
      At the hospital, plaintiff advised a treating physician that he had a license

to possess medical marijuana.      The physician responded that "it was clear

[plaintiff] was not under the influence of marijuana, and therefore no blood tests

were required." 2 After being examined, plaintiff was given pain medication and

sent home. Once home, plaintiff took his prescribed pain medication and used

medical marijuana.

      While plaintiff rested, his father took plaintiff's medical prescription and

licenses to Carriage and advised Feeney "that the emergency room doctor had

refused to perform a blood test on [plaintiff] because 'he would not be liable for

forcing a blood test,' and knowing that [plaintiff] had a legal prescription and

was permitted to use marijuana, 'of course it will be in his system.'" Plaintiff's

father also told Feeney that "the doctor stated he did not feel that [plaintiff] was

under the influence of any alcohol or drugs when he was brought in to the

hospital, and there was no need for a drug test."

      Later that day, Feeney called and spoke to plaintiff's father to advise that

a blood test was required before plaintiff could return to work. His father

protested that "[plaintiff] was not under the influence at the time of [the]



2
  These and other statements recited throughout this section of the opinion are
taken verbatim from the second amended complaint.
                                                                            A-3072-17T3
                                         8
accident," that "the hospital determined he was not under the influence," and

that "the [hospital] doctor . . . would not participate in any type of blood testing

because [plaintiff's] drug test would test positive because the marijuana stays in

one's system for 45 days." Feeney said plaintiff would still have to go for the

test.

        At about 6:15 p.m. that evening, plaintiff appeared for a blood test at an

urgent care facility. There, the physician opined that "testing [plaintiff] was

illegal, and he warned that the results would be positive due to the marijuana

and the prescription pain killers taken after the accident." In lieu of blood

testing, the physician had plaintiff take a urine and breathalyzer test. Plaintiff

was never given the results of those tests, and the results are not in the record.

        The next day, plaintiff returned to the funeral home, not as an employee,

but because a close friend's family member died. While there, he and Feeney

spoke briefly about his job status. Feeney stated that he had not heard anything

from corporate and advised that he "d[id]n't know what Carriage was going to

do or what they'll say," although he "th[ought] everything should be fine"

because plaintiff had "a legal prescription." In short, Feeney said, "he d[id]n't

see a problem with it," so "you should be fine."




                                                                            A-3072-17T3
                                         9
      Plaintiff alleged that Feeney also asked him:       "how do you use it?"

Plaintiff replied, "[w]hen you go home, you have a drink or a cocktail. I eat it,

or that is how the doctors tell me to take it, or you can smoke it." Plaintiff told

Feeney, "I only take it when I am home, not at work because I don't want to

jeopardize my license for what I have worked so hard for." And he told Feeney

that without this medication, he would have severe pain throughout the day.

Feeney told plaintiff to "[g]o home, and get better," and that he would be on the

calendar for a funeral the following week. He also told plaintiff he would have

another director assist him.

      As planned, plaintiff worked a funeral the following week for

approximately four hours. After, he told Feeney he was very sore and was going

to go home to rest. He thanked Feeney for bringing in another director to assist.

      Several days later, Feeney told plaintiff that "corporate" was unable to

"handle" his marijuana use and that his employment was "being terminated

because they found drugs in your system." Feeney also said he called Sanzo to

tell her plaintiff had been terminated because of "drugs."

      In a June 3, 2016 letter, "corporate" advised plaintiff he had been

terminated not because of his drug use, but because he failed to discl ose his use

of medication, which might adversely affect his ability to perform his job duties.


                                                                           A-3072-17T3
                                       10
According to a Carriage policy, "employees must advise their immediate

supervisor if they are taking any medication that may adversely affect their

ability to perform assigned duties safely."

      A couple of months after the termination of his employment, plaintiff's

mother received a telephone call from someone who worked for another funeral

home who said she heard plaintiff was fired because he was "a drug addict."

When plaintiff's mother inquired further, this individual reported that she called

plaintiff's former place of employment, was told plaintiff was fired for being a

drug addict, and was told this rumor made the rounds at the Bergen County

Funeral Directors' Association meeting.

                                        C

      Based on these allegations, plaintiff claimed Carriage could not lawfully

terminate his employment without violating the LAD, despite the results of his

drug test, because he had a disability (cancer) and was legally treating that

disability, in accordance with his physician's directions and in conformity with

the Compassionate Use Act. In granting defendants' motion to dismiss, the trial

judge determined that the Compassionate Use Act "does not contain

employment-related protections for licensed users of medical marijuana" and, in




                                                                          A-3072-17T3
                                       11
accepting plaintiff's own allegations, the adverse employment action was taken

due to a positive drug test and a violation of Carriage's drug use policy.

      In 2010, our Legislature recognized that "[m]odern medical research has

discovered a beneficial use for marijuana in treating or alleviating the pain or

other symptoms associated with certain debilitating medical conditions,"

N.J.S.A. 24:6I-2(a), and so it enacted the Compassionate Use Act to

decriminalize the use of medical marijuana. The Legislature clearly stated its

purpose was

            to protect from arrest, prosecution, property forfeiture,
            and criminal and other penalties, those patients who use
            marijuana to alleviate suffering from debilitating
            medical conditions, as well as their physicians, primary
            caregivers, and those who are authorized to produce
            marijuana for medical purposes.

            [N.J.S.A. 24:6I-2(e).]

Consistent with these purposes, the Compassionate Use Act affords an

affirmative defense to patients who are properly registered but are subsequently

arrested and charged with marijuana possession. N.J.S.A. 2C:35-18. It also

shields qualifying users from civil penalties and other administrative actions.

N.J.S.A. 24:6I-6(b). But the Compassionate Use Act expressly says "[n]othing"

that would "require . . . an employer to accommodate the medical use of

marijuana in any workplace." N.J.S.A. 24:6I-14.

                                                                             A-3072-17T3
                                       12
       On the other hand, plaintiff alleges a disability that qualified his use of

medical marijuana. And the LAD makes it unlawful "[f]or an employer, because

of the . . . disability . . . of any individual, . . . to discharge . . . or to discriminate

against such individual . . . in terms, conditions or privileges of employment,"

N.J.S.A. 10:5-12(a), "unless the nature and extent of the disability reasonably

precludes the performance of the particular employment," N.J.S.A. 10:5-4.1; see

also N.J.S.A. 10:5-2.1.

                                             D

       In considering the relationship between the Compassionate Use Act and

the LAD, we start by rejecting plaintiff's argument that these enactments are in

conflict. We reject that assertion because the Legislature plainly said there was

no conflict; the Legislature's actual words bear repeating: "Nothing in this act

shall be construed to require . . . an employer to accommodate the medical use

of marijuana in any workplace."              N.J.S.A. 24:6I-14.        These words are

unambiguous; they require no interpretation and permit no deviation.                    See

DiProspero v. Penn, 183 N.J. 477, 492 (2005). Those words can only mean one

thing: the Compassionate Use Act intended to cause no impact on existing

employment rights.         The Compassionate Use Act neither created new

employment rights nor destroyed existing employment rights; it certainly


                                                                                   A-3072-17T3
                                           13
expressed no intent to alter the LAD. Just as the Compassionate Use Act

imposes no burden on defendants, it negates no rights or claims available to

plaintiff that emanate from the LAD.3

      Once the relationship of these legislative enactments is so understood, the

matter boils down to a routine determination of whether plaintiff sufficiently

stated one or more causes of action under the LAD. For our purposes, one such

claim is enough. Oasis Therapeutic Life Ctrs., Inc. v. Wade, 457 N.J. Super.

218, 229 n.6 (App. Div. 2018). As observed, the second amended complaint

contains allegations that Carriage – aided and abetted by the individual


3
   Our holding is similar to conclusions reached about other states' similarly-
worded compassionate use acts. See Roe v. TeleTech Customer Care Mgmt.
(Colo.) LLC, 257 P.3d 586, 591-92 (Wash. 2011) (construing Wash. Rev. Code
Ann. § 69.51A.060(4)); Casias v. Wal-Mart Stores, Inc., 764 F. Supp. 2d 914,
921-22 (W.D. Mich. 2011) (construing Mich. Comp. Laws Ann. §
333.26427(c)(2)). In both cases, those courts held that the stateme nt in the
medical-marijuana act there in question – that also utilized the "nothing in this
act" language found in N.J.S.A. 24:6I-14 – could not create a private cause of
action against an employer for wrongful discharge. Plaintiff here, however, does
not allege a newly-created private cause of action for wrongful discharge; he
instead argues that his termination violated those rights he possessed under the
LAD. And we note that Connecticut and Arizona expressly prohibit, at least to
some degree, employers from discriminating against employees for medical
marijuana use, see Noffsinger v. SSC Niantic Op. Co., 273 F. Supp. 3d 326, 334
(D. Conn. 2017) (construing Conn. Gen. Stat. § 21a-408p(b)(3)); Ariz. Rev. Stat.
Ann. § 36-2813, but those authorities are also distinguishable because our
Compassionate Use Act is simply silent on the subject except to the extent
N.J.S.A. 24:6I-14 refutes the notion that any such rights were created by its
enactment.
                                                                         A-3072-17T3
                                        14
defendants – discriminated against plaintiff, who claims to be a cancer sufferer

and, for that reason, a medical-marijuana user. While defendants may argue

termination was based on plaintiff's inability to perform the tasks required or

because his inability to pass a drug test may jeopardize licensing – all potential

responses to a prima facie discrimination claim that would then be subject to

allegations of pretextuality – we cannot ignore that this case is only at the

pleading stage; our only role is to search with liberality the second amended

complaint for a fundament of a cause of action without searching the pleading

for proof of the allegations.

      To state a prima facie case for disability or perceived disability

discrimination under the LAD, a plaintiff must allege: (1) a disability or the

employer's perception that the employee was disabled; (2) the employee remains

qualified to perform the essential functions of the job and was performing at a

level that met the employer's expectations; (3) an adverse employment action

because of the disability or perceived disability; and (4) the employer thereafter

sought a similarly qualified individual. Grande v. St. Clare's Health Sys., 230

N.J. 1, 17-18 (2017); Victor v. State, 203 N.J. 383, 410-13 (2010).

      If a plaintiff establishes this prima facie case, "a presumption arises that

the employer unlawfully discriminated against the plaintiff." Grande, 230 N.J.


                                                                          A-3072-17T3
                                       15
at 18 (quoting Clowes v. Terminix Int'l, Inc., 109 N.J. 575, 596 (1988)). The

analysis then proceeds to the next step, where "the employer's burden varies

depending on whether the employer seeks to establish the reasonableness of the

otherwise discriminatory act or advances a non-discriminatory reason for the

employee's discharge." Id. at 18-19 (quoting Jansen v. Food Circus

Supermarkets, Inc., 110 N.J. 363, 382 (1988)). If the employer claims a non-

discriminatory reason for the discharge, "the burden of production – not the

burden of proof or persuasion – shifts to the employer." Id. at 19 (quoting

Jansen, 110 N.J. at 382).

      The employee may respond with proof that the employer's proffered

reason "was not the true reason for the employment decision but was merely a

pretext for discrimination." Ibid. (quoting Jansen, 110 N.J. at 382-83). "To

prove pretext, however, a plaintiff must do more than simply show that the

employer's reason was false; [the plaintiff] must also demonstrate that the

employer was motivated by discriminatory intent." Viscik v. Fowler Equip. Co.,

173 N.J. 1, 14 (2002). The burden of proving that the employer intentionally

discriminated remains at all time with the employee. Grande, 230 N.J. at 19.




                                                                       A-3072-17T3
                                     16
      We, of course, are not at the stage where the proofs alleged are to be

weighed and analyzed. We need only determine whether plaintiff pleaded the

elements of a prima facie case.

      In this regard, defendants argue that plaintiff failed to sufficiently allege

an LAD claim because he did not allege defendants were aware of his alleged

disability nor did he allege that an accommodation was sought. An examination

of what's contained in the second amended complaint's four corners reveals

defendants are mistaken.

      Their mistake – and the judge's mistake in granting the motion – may come

from the way in which plaintiff pleaded his claims.         The second amended

complaint alleged in dozens of enumerated paragraphs the operative facts upon

which his separate causes of action are based. We summarized those allegations

in Section II(B) above. But the analysis at this stage should not be on the

sufficiency of what plaintiff may claim to be able to prove. The only question

now is whether plaintiff set forth those allegations necessary to his causes of

action. We conclude that he did.

      In his broader allegations under each separate count, plaintiff asserted

those things that defendants, in their motion to dismiss, contended were lacking.




                                                                           A-3072-17T3
                                       17
And defendants continue to argue plaintiff did not allege they were aware of his

alleged disability. But plaintiff stated in his second amended complaint:

                 "[Carriage] treated [p]laintiff in a discriminatory
                  manner due to [p]laintiff's disability."

                 "[Carriage] terminated [p]laintiff due to his
                  disability and off work use of prescribed medical
                  treatment."

                 "These illegal actions were committed against
                  [p]laintiff and the conduct complained of would
                  not have occurred but for [p]laintiff's disability."

Were we to stop here, we would conclude that plaintiff alleged enough to require

the motion's denial. Even if it could be said that, in these paragraphs, plaintiff

failed to affirmatively state that defendants knew of or perceived a disability,

the assertions that plaintiff was terminated "due to his disability" or that Carriage

would not have so acted "but for" his disability connotes that Carriage knew of

the alleged disability. How could Carriage have acted because of the alleged

disability if it did not perceive or know it? Moreover, because plaintiff was

entitled to the benefit of "every reasonable inference of fact," Printing Mart, 116

N.J. at 746, it was certainly inferable from the allegations quoted above that

plaintiff was claiming that defendants knew of or perceived a disability.

      But, in searching further, we find the exact allegation defendants claim is

missing:

                                                                             A-3072-17T3
                                        18
                 "Defendants were aware of [p]laintiff's disability,
                  as [d]efendant's upper management communi-
                  cated with [p]laintiff regarding [p]laintiff's
                  disability and need for continued care and/or
                  treatment."

Defendants' argument that plaintiff failed to allege they were aware of his

alleged disability is eviscerated by the second amended complaint's allegation

that "[d]efendants were aware of [p]laintiff's disability."

      Defendants also contend plaintiff failed to plead that he requested an

accommodation because of his disability. Again, the second amended complaint

contains numerous allegations that fit that bill, including:

                 "Despite knowing of [p]laintiff's disability and
                  need for continued care and/or treatment,
                  [d]efendants failed to engage [p]laintiff in any
                  meaning[ful] process to discuss his disability."

                 "It was discussed between [p]laintiff and
                  defendants that due to his disability, he would be
                  required to undergo pain management and needed
                  relief from pain by taking certain drugs
                  prescribed to him [by] his doctor."

These allegations more than adequately rebut the claim that plaintiff failed to

allege this necessary aspect of his LAD claims.

      We gather that defendants' position, which also informs the judge's

decision, is not so much that plaintiff didn't allege those specific pieces of a

prima facie LAD claim but that the specific factual recitation contained in the

                                                                        A-3072-17T3
                                       19
"fact" section of his second amended complaint fails to support the allegations

about defendant's awareness of the alleged disability and any request for

accommodation. Defendants might also ultimately argue that an LAD action in

these circumstances cannot be sustained because the use of medical marijuana

may preclude plaintiff from performing the job. 4 N.J.S.A. 10:5-4.1.5 Whether

there is any truth to this is beside the point. As we have mentioned, it is enough

to survive such a motion that a plaintiff has uttered the allegations required to


4
   The Legislature declared that the Compassionate Use Act should not be
construed so as to permit a person to "operate, navigate, or be in the actual
physical control of any vehicle . . . while under the influence of marijuana,"
N.J.S.A. 24:6I-8(a), or permit "smok[ing] marijuana . . . in a private vehicle
unless the vehicle is not in operation, . . . or in any place where smoking is
prohibited . . .," N.J.S.A. 24:6I-8(b). Since plaintiff did not allege that he sought
an accommodation that would have allowed him to "smoke marijuana" while
operating a vehicle on the job, we do not presently see how N.J.S.A. 24:6I-8(b)
would form a basis for Carriage's refusal to accommodate. The impact of
N.J.S.A. 24:6I-8(a) obviously will require further development and analysis,
since it is not limited to "smoking" marijuana but envelopes the use of a vehicle
"while under the influence." At this stage, it is not remotely clear how use of
medical marijuana during non-working hours might generate an assertion that
plaintiff is unable to perform an aspect of the work – the driving of a hearse or
other vehicle – because it is not clear the plaintiff would or could be "under the
influence of marijuana" if his use was limited to non-working hours.
5
  In Vargo v. Nat'l Exch. Carriers Ass'n, Inc., 376 N.J. Super. 364, 383 (App.
Div. 2005), we found that an employer did not violate the LAD when it
perceived an employee to be a user of illegal drugs based on a failed drug test.
That decision has no bearing on the impact of a failed drug test caused by the
legal use of medical marijuana.


                                                                             A-3072-17T3
                                        20
support the causes of action asserted. Indeed, even when such allegations are

not as clearly expressed as here, the applicable standard requires a denial of a

motion to dismiss if "a cause of action may be gleaned even from an obscure

statement of claim." Printing Mart, 116 N.J. at 746. The judge's opinion

expressed his belief that more was required of plaintiff than what Printing Mart

requires and, for that reason, was erroneous. 6

      We also reject defendants' suggestion that – at least at this stage – the

Compassionate Use Act somehow immunizes actions otherwise potentially

violative of the LAD because the Compassionate Use Act expressly declares that

nothing about it "shall be construed to require . . . an employer to accommodate

the medical use of marijuana in any workplace." N.J.S.A. 24:6I-14. Plaintiff

does not allege the accommodation he sought was the right to use medical

marijuana in any workplace. Instead, while generally alleging his disability

"required" that he "undergo pain management and needed relief from pain by

taking" prescribed drugs, plaintiff also alleged he discussed with Carriage



6
    For example, in mistakenly concluding that plaintiff failed to allege a
requested accommodation, the judge observed that plaintiff "d[id] not identify
specific individuals to whom or when the request was made or what was
requested." Even if true and not ascertainable through the benefit of reasonable
inferences, it was not necessary that plaintiff provide evidence to support his
allegations to defeat this motion. That burden comes later in the litigation.
                                                                        A-3072-17T3
                                       21
representatives that this pain-management treatment would constitute the taking

of "prescribed drugs" during "off-work hours" and through "off-site

administration." To rephrase what we said earlier, just because the Legislature

declared that "[n]othing in [the Compassionate Use Act] shall be construed to

require . . . an employer to accommodate the medical use of marijuana in any

workplace," N.J.S.A. 24:6I-14, does not mean that the LAD may not impose

such an obligation, particularly when the declination of an accommodation to

such a user relates only to use "in any workplace." Ibid. Judging this argument

solely by reference to the pleadings and the statutes in questions, we repeat that

plaintiff did not allege he sought an accommodation for his use of medical

marijuana "in [the] workplace"; he alleged only that he sought an

accommodation that would allow his continued use of medical marijuana "off-

site" or during "off-work hours."

      Because we conclude that the Compassionate Use Act does not immunize

what the LAD prohibits and because the second amended complaint – whether

viewed as written, or when viewed expansively and with liberality, as required




                                                                          A-3072-17T3
                                       22
by Printing Mart – contains those allegations required by the LAD, we reverse

the order dismissing the LAD claims and remand for further proceedings. 7

                                       III

      We need only briefly discuss the dismissal of plaintiff's defamation and

intentional interference claims. As noted, those claims were dismissed "without

prejudice" and, when plaintiff inquired whether that designation authorized the

filing of a third amended complaint embracing those counts, the judge didn't say

and merely entered another order that dismissed those counts "without

prejudice."

      We have overlooked for present purposes whether that order was a final

order for appeal purposes. But, because the "without prejudice" condition

bespeaks a right to further pursue those claims, we can only assume that the




7
   The judge dismissed the aiding and abetting claims against the individual
defendants because, as he said, when a plaintiff "has failed to allege" an LAD
violation "there can be no aiding and abetting liability." Because we hold that
plaintiff sufficiently asserted an LAD claim against Carriage, the linchpin to the
judge's holding on the aiding and abetting claims has been removed. So, we
reverse that part of the order under review that dismissed the aiding and abetting
claims. And we need not undertake an individual analysis of each separately
alleged LAD cause of action pleaded by plaintiff because it is enough that we
find a maintainable LAD cause of action. Oasis Therapeutic Life Ctrs., 457 N.J.
Super. at 229 n.6.
                                                                          A-3072-17T3
                                       23
judge intended to provide plaintiff with the opportunity to file an amended

pleading. Had he not so intended, his dismissal would have been with prejudice.

      We urge trial judges to not only express whether a dismissal pursuant to

Rule 4:6-2(e) is with or without prejudice but also, when dismissing a claim

without prejudice, expressly provide that the pleader may amend.

                                     ***

      For these reasons, we reverse that part of the order under review that

dismissed all the LAD claims with prejudice and we remand for further

proceedings on those claims. As stated, we view the order that dismissed the

defamation and intentional interference claims without prejudice as implicitly

permitting plaintiff the right to file an amended pleading, even though the judge

did not so state. So viewed, we express no view on that disposition and only

remand for an amended order so that a deadline may be fixed for plaintiff's

amended pleading on those counts.

      Reversed and remanded for proceedings in conformity with this opinion.

We do not retain jurisdiction.




                                                                         A-3072-17T3
                                      24